 In the Matter Of INTERSTATE AIRCRAFT AND ENGINEERING CORPORA-TIONandUNITED AIITOMOBIIWORKERS OFAMERICA, LOCAL No.188Case No.C-816.-Decided January15, 194.0Airplane PartsManufacturing Industry-Settlement:stipulationprovidingfor compliancewith the Act,including disestablishment of company-dominatedunion and making payments in settlement of discriminatory discharges-Order:entered on stipulation.Mr. Frank A. MouritsenandMr.Weldon P. Monson,for theBoard.Mr. Elmer J. Walther,of Los Angeles, Calif., for the respondent.Mr. William M. Burke,of Los Angeles, Calif., for the U. A. W. A.Mr. John K. Odisho,ofcounsel tothe Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Automo-bileWorkers of America, Local No. 188, herein called the U. A. W. A.,the National Labor Relations Board, herein called the Board, by theRegional Director for the Twenty-first Region (Los Angeles, Cali-fornia), issued its complaint dated April 7, 1938, against InterstateAircraft and Engineering Corporation, El Segundo, California,herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1), (2), and (3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.A copy of the complaint, accompanied by notice of hearing, wasduly served upon the respondent and the U. A. W. A. The respond-ent filed an answer to the complaint contesting the Board's jurisdic-tion of the subject matter and denying the alleged unfair laborpractices.Pursuant to the notice, a hearing was held in Los Angeles, Cali-fornia, on April 18, 19, 20, 21, 22, and 25, before V. P. Lucas, theTrial Examiner duly designated by the Board.The Board and the19 N. L. R. B., No. 54.464 INTERSTATE AIRCRAFT AND ENGINEERING CORPORATION 465respondent were represented by counsel, and the U. A. W. A. by itsrepresentative ; all participated in the hearing.Pursuant to permission granted at the hearing by the Trial Ex-aminer, the respondent filed a brief which the Board has considered.On August 12, 1938, the Board, acting pursuant to Article II, Section37 (a), of National Labor Relations Board Rules and Regulations-Series 1, as amended, ordered the proceeding to be transferred toand continued before it.On September 8, 1938, the Board, actingpursuant to Article II, Section 38 (d), of said Rules and Regulations,issued its order directing issuance of proposed findings of fact, pro-posed conclusions of law, and a proposed order, and granting theright to file exceptions, and to request oral argument and permissionto file briefs.On May 13, 1939, the Board issued Proposed Findings of Fact,Proposed Conclusions of Law, and Proposed Order, copies of whichwere duly served upon all the parties, wherein it found that therespondent had engaged in unfair labor practices affecting commerce,within the meaning of Section 8 (1), (2), and (3) and Section 2(6) and (7) of the Act, and ordered the respondent to cease anddesist from such unfair labor practices and to take certain affirmativeaction to effectuate the policies of the Act.On December 14 and 15, 1939, the respondent, the U. A. W. A.,and counsel for the Board entered into a stipulation in settlement ofthe case, subject to the approval of the Board.This stipulationreads as follows :It is hereby stipulated and agreed by and between InterstateAircraft and Engineering Corporation, respondent herein;United Automobile Workers of America, Local No. 188, partyherein;and. Weldon P. -.Monson, attorney, National . LaborRelations Board, that:I.Upon charges and amended charges filed by the UnitedAutomobileWorkers of America, Local No. 188, the NationalLabor Relations Board, by the Regional Director for the Twenty-first Region, acting pursuant to authority granted in Section10 (b) of the National Labor Relations Act, 49 Stat. 449, anditsRules and Regulations-Series I, as amended, Article IV,Section 1, issued its complaint on the 7th day of April, 1938,against the Interstate Aircraft and Engineering Corporation.II.Pursuant to notice, duly served upon the parties hereto,a hearing was held at Los Angeles, California, on April 18thto 22nd, inclusive, and on April 25, 1938, before V. P. Lucas,Trial Examiner designated by the Board.The Board and theRespondent were represented by counsel and the United Auto-mobile Workers of America, Local No. 188, hereinafter referred 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDto as the Union, by its representative, and all participated inthe hearing.On August 12, 1938, the Board, acting pursuantto Article II, Section 37 (a.) of its Rules and Regulations-SeriesI, as amended, ordered the proceeding to be transferred to andcontinued before it.On September 2, 1938; the Board, actingpursuant to Article II, Section 38 (d) of said Rules and Regula-tions, issued its Order directing issuance of Proposed Findingsof Fact, Proposed Conclusions of Law, and a Proposed Order,and granting the right to file exceptions, and to request oralargument, and permission to file a brief.Thereafter, on May13, 1939, the Board issued its Proposed Findings of Fact, Pro-posed Conclusions of Law, and Proposed Order, which wereduly served upon the Respondent and the Union.III. The Respondent is a California corporation having itsoffice and plant at El Segundo, California, and is engaged inthe operation of a precision machine shop. It manufacturesairplane parts for various aircraft manufacturers in California.All its work is done on order and specifications upon castingsfurnished by these concerns. It does not manufacture for stockor for sale upon the open market. The respondent has approxi-mately fifteen (15) local competitors, six (6) of them comparableto it in size.The Respondent's sales for the period from May, 1937 to andincludingMarch, 1938 aggregated $193,980.77.Approximately80 per cent of its work was done for Douglas Aircraft Companyand 13 per cent for North American Aviation Company.Over 50 per cent of the raw materials purchased during theyear ending November 30, 1937 by the Douglas Aircraft Com-pany, including the castings furnished the Respondent for pre-cision work, were delivered to it from points outside the Stateof California. Its total sales for the same period, of which 75per' cent was shipped to points outside the State of California,aggregated $20,959,000.Approximately 70 per cent of the raw materials purchased dur-ing 1937 by the North American Aviation Company, includingthe castings furnished the Respondent for precision work, weredelivered to it from points outside the State of California.Allof its sales for the same period, aggregating $3,469,733.33, weredeliveredtotheUnitedStatesGovernment and foreigngovernments.The respondent employs on an average of approximately onehundred (100) persons.Respondent, Interstate Aircraft and Engineering Corporation,isengaged in interstate commerce within the meaning of theNational Labor Relations Act. INTERSTATE AIRCRAFT AND ENGINEERING CORPORATION 467IV. The United Automobile Workers of America, Local No.188, is a labor organization within the meaning of Section 2 (5)of the Act.V. The Respondent waives all further and other procedureprovided by the National Labor Relations Act or Rules andRegulations of the Board, including the making of Findings ofFact and Conclusions of Law, and waives its right to except tothe Proposed Findings of Fact and Proposed Conclusions of Law.VI. Upon this Stipulation, if approved by the National LaborRelations Board, and upon all proceedings heretofore had in thismatter, and upon the record, and all the pleadings, ProposedFindings of Fact, Proposed Conclusions of Law, and by agree-ment of the parties hereto, an Order may forthwith be enteredby said Board, providing as follows :ORDERUpon the basis of a stipulation, findings of fact and con-clusions of law, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that the respondent, Interstate Aircraft and EngineeringCorporation, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Automobile Workersof America, Local No. 188, or any other labor organization ofits employees, by discharging or refusing to reinstate any ofits employees or in any other manner discriminating in regardto their hire or tenure of employment or any terms or conditionsof their employment ;(b) 'Dominating or interfering with the administration ofInterstate Local of the Aircraft Workers Union, or the forma-tion or administration of any other labor organization of itsemployees, or contributing support to Interstate Local of theAircraftWorkers Union, or to any other labor organization ofits employees;(c)In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self organi-zation, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid and protection, as guaranteed inSection 7 of the National Labor Relations Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act :(a)Withdraw all recognition from Interstate Local of theAircraftWorkers Union as representative of any of its em- 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees for the purpose of dealing with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment, and com-pletely disestablish the Interstate Local of the AircraftWork-ersUnion as such representatives;(b)Notify the Regional Director for the Twenty-first Re-'gion'in Writing within ten (10) days from the date of this Orderwhat steps the respondent has taken to comply herewith...VII. The Respondent hereby consents to the entry by theUnited States Circuit Court of Appeals for the Ninth Circuit,upon application by the Board of a Consent Decree enforcingthe Order of the Board in the form hereinabove set forth andhereby waives further notice of application for such Decree.VIII. It is further stipulated, understood, and agreed that incarrying out Section 2 (a), (b), and (c) of the Proposed Orderentered by the Board on May 13, 1939, the respondent has of-fered reinstatement to Frank Desautel and Ernest Ralph Daviesand that respondent has paid to each of said employees the sumof Seven Hundred and Fifty ($750.) Dollars, which sum is infull settlement of the amount each would have earned but fortheir . discharges from the. dates thereof to the dates- of offer ofreinstatement, deducting net earnings elsewhere during thisperiod; the respondent, further, has paid to Joseph Oxtern thesum of Three Hundred ($300.) Dollars and to Orval O. Thomp-son the sum of Sixty Eight ($68.) Dollars, which sums arefull settlement of the amounts each would have earned, but forrespondent's discriminations, from the dates that the discrimina-tions occurred to the dates of their employment elsewhere, lessnet earnings elsewhere.That the payment of the above sums was approved by theUnion, and accepted by said employees, in full settlement ofback pay under Section 2 (b) and (c) of the Proposed Orderand it is, therefore, stipulated and agreed that such constitutescompliance under said Section 2 (b) and (c) and that the offerof reinstatement to its employees, as set forth above, constitutescompliance under Section 2 (a) of said Proposed Order.It is further stipulated by and between the parties hereto thatat the time of payment of the above named sums to FrankDesautel and Ernest Ralph Davies on, to-wit, June 20, 1939, thereceipt for said sums contained the following language :"In the event the undersigned fails to present himself to Inter-stateAircraft and Engineering Corporation for employmentwithin thirty (30) days of this date, the obligations of InterstateAircraft and Engineering Corporation to reemploy the under-signed shall cease." INTERSTATE AIRCRAFT AND ENGINEERING CORPORATION 469It is further stipulated by and between the parties hereto thatmore than thirty (30) days have elapsed and neither FrankDesautel nor Ernest Ralph Davies has presented himself foremployment and that respondent is relieved of further obliga-tion to offer employment to such persons.IX. This Stipulation embodies the entire agreement betweenthe parties and there is no verbal agreement of any kind whichvaries, alters or adds to the Stipulation.X. This Stipulation is subject to the approval of the NationalLabor Relations Board and shall become effective immediatelyupon the granting--of such- approval by the Board.On December 22, 1939, the Board issued an order approving theabove stipulation and making it part of the record in the proceeding.Upon the above stipulation and upon the entire, record in thecase, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTInterstate Aircraft and Engineering Corporation is a Californiacorporationwith its office and plant at El Segundo, California,where it is engaged in the operation of a precision machine shop. Itmanufactures airplane parts for various aircraft manufacturers inCalifornia..All its work is done on order and specification uponcastings furnished by these concerns. It does not manufacture forstock or for sale upon the open market.The respondent has ap-proximately 15 local competitors, 6 of them comparable to it in size.The respondent's sales for the period from May 1937 to and includ-ing March 1938 aggregated $193,980.77.Approximately 80 per centof its work was done for Douglas Aircraft Company and 13 per centfor North American Aviation Company.Over 50 per cent of the raw materials purchased during the yearending November' 30, 1937, by the Douglas Aircraft Company, in-cluding the castings furnished the respondent for precision work,were delivered to it from points outside the State of California.Its total sales for the same period, of which 75 per cent were shippedto points outside the State of California, aggregated $20,959,000.Approximately 70 per cent of the raw, materials purchased during1937 by the North American Aviation Company, including the cast-ings furnished the respondent for precision work, were delivered toit from points outside the State of California.All of its sales forthe same period, aggregating $3,469,735.33, were delivered to theUnited States Government and foreign governments.283030-41-vol. 10-3]. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent employs on ' the average approximately 100 per-sons.It concedes that it is engaged in commerce within the meaningof the Act.We find that the respondent is engaged in trade, traffic, and commerce among the several States..ORDERUpon the basis of the above findings-of fact,stipulation, and theentire.record in the. case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent,Interstate Aircraft and Engineer-ing Corporation,El Segundo,California,its officers,agents, succes-sors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in' United Automobile Workers ofAmerica, Local No. 188, or any.,other labor organization of itsemployees,by discharging or refusing to reinstate any of its em-ployees or in any°othermanner.discriminating in regard to theirhire or tenure of employment or any terms or conditions of theiremployment ;(b)Dominating or interfering with the administration of Inter-stateLocal of the Aircraft Workers Union, or the formation oradministration of any-other labor organization of its employees, orcontributing support to Interstate Local of the AircraftWorkersUnion,or to any other labor organization of its employees;(c) In any other manner interfering with,restraining,or coercingits employees in the exercise of the right to self organization, toform, join,or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid and protection,as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action,which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Interstate Local of the Air-craftWorkers Union as representative of any of its employees forthe purpose of dealing with the respondent concerning grievances,labor disputes,wages, rates of pay, hours of employment,or otherconditions of employment, and completely disestablish the InterstateLocal of the Aircraft Workers Union as such representatives;(b)Notify the Regional Director for the Twenty-first Region inwriting within ten (10)days from the date of this Order what stepsthe respondent has takento complyherewith.